DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 5/17/2022 to claim 19, 24-28 and 33-35 been entered. Claims 36-37 have been added. Claims 19, 22-30 and 33-37 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 22-30 and 33-37 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Yoshida et al (2007, Vox Sanguinis, 92, 22–31) in view of Turecek et al (2001, WO2001010470A10) and Bitensky (2000, U.S. Patent 6,162,396; of record in IDS filed 2/28/2019).
Regarding claim 19, Yoshida teaches a method of reducing damage to a human red blood cell transfusion sample during storage by depleting oxygen from a red blood cell sample, and Yoshida teaches that the depleted of oxygen to a level between 3-7 torr (mmHg) (see abstract, last paragraph of Introduction and first paragraph of section I of Materials and Methods, page 23, and Figure 1). Regarding claim 19, Yoshida teaches the red blood cells were prepared by spinning down whole blood followed by manual separation of the cells, and that the following steps were done using sterile conditions (see page 23). Regarding claims 19 and 29-30, Yoshida teaches the stored red blood cells in acidic solutions with a pH of between 6.32 and 6.72 (see abstract, methods and Table 1). Regarding claim 19, Yoshida teaches that the treatment with CO gas exchange also “effectively removed CO2” (removal CO2 reads on less than 5 mmHg) (see page 29). Yoshida Regarding claims 33-35, Yoshida teaches the solution comprises an anticoagulant, CP2D, and that AS-3 solution is used (reads on comprising nutrients and saline) (see page 23).  
Yoshida does not explicitly state that the CO2 in the composition is less than 5 mmHg of that the blood product is free of pathogens. While Yoshida teaches the red blood cells were prepared by spinning down whole blood followed by manual separation of the cells Yoshida does not specifically state that the red blood cells obtained by spinning down whole blood reads are “packed red blood cells” that are “depleted” of leukocytes and platelets.
Regarding claim 19, Turecek teaches that it is useful to remove pathogens from biological samples, including blood products, and Turecek teaches methods of removing pathogens from biological samples, including blood products. (see pages 1-3).
Bitensky is drawn to a method of removing oxygen from the stored blood and thereby prolonging the storage life of the deoxygenated blood and Bitensky teaches that others have shown improvements the storage life of stored blood by maintaining a partial pressure of carbon dioxide gas in the blood at a low level, and concludes that the problems caused by the interaction of the oxygen and hemoglobin in the blood during storage should also be addressed (see abstract and col. 1 lines 45-59). Regarding claim 19, Bitensky teaches that packed red blood cells for which prolonged viability is desired can be depleted of white blood cells (leukocytes) and platelets (see col. 4 lines 5-10).
It would have been obvious to combine Yoshida with Turecek and Bitensky to deplete leukocytes, platelets and any pathogens from Yoshida’s blood product. A person of ordinary skill in the art would have had a reasonable expectation of success in to removing any pathogens from Yoshida’s blood product because Turecek teaches pathogens can be removed from biological samples, including blood products. A person of ordinary skill in the art would have had a reasonable expectation of success in to depleting leukocytes and platelets from Yoshida’s blood product because Bitensky teaches that packed red blood cells for which prolonged viability is desired can be depleted of leukocytes and platelets. The skilled artisan would have been motivated to remove any pathogens from Yoshida’s blood product because Turecek teaches that it is useful to remove pathogens from biological samples, including blood products. The skilled artisan would have been motivated to deplete of leukocytes and platelets from Yoshida’s blood product because Yoshidea specifically teaches spinning down the sample to collect red blood cells, and Bitensky teaches that packed red blood cells for which prolonged viability is desired can be depleted of leukocytes and platelets.
	Yoshida does not explicitly state that the CO2 in the composition is less than 5 mmHg, but since Yoshida teaches their treatment “effectively removed CO2” from their product, it appears that Yoshida’s product has less than 5 mmHg CO2 remaining and is therefore either identical or an obvious variant of the claimed product. A person of ordinary skill in the art would have also had a reasonable expectation of success in reducing the CO2 to less than 5 mmHg because Yoshida teaches that the CO2 is effectively removed. The skilled artisan would have been motivated to reduce the CO2 to less than 5 mmHg because Yoshida teaches that the CO2 is effectively removed and Bitensky further teaches that it is useful for carbon dioxide gas in the blood at a low level for increase viability of blood cells. 
Claims 19, 22-28 land 36-37 limit to properties of the composition when it is stored, since the prior art suggest the instant composition, i.e. Yoshida’s product in view of Turecek and Bitensky for the reasons set forth above, the product would also implicitly have these functional properties. See M.P.E.P 2112.02.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 19, 22-28 and 33-37 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Fuchs et al (1988, J. Exp. Biol., 457-477) in view of Turecek et al (2001, WO2001010470A1) and Bitensky (2000, U.S. Patent 6,162,396).
Regarding claim 19, Fuchs teaches modeling hypoxia occurs naturally in organisms, and Fuchs teaches modeling these conditions by combining blood with acidified solutions (see pages 458-459). Regarding claim 19, Fuchs teaches samples wherein the oxygen level is less than 10 mmHg and samples wherein the carbon dioxide level is less than 5 mmHg (see Table 1). Regarding claims 33-35, Fuchs teaches the solutions further comprised an anticoagulant, heparin, and nutrients such as salts and specifically hydrochloric salt (reads on saline) (see pages 458-459).
Fuchs does not teach that the blood product is packed red blood cells that are depleted of leukocytes, platelets and pathogens.
Regarding claim 19, Turecek teaches that it is useful to remove pathogens from biological samples, including blood products, and Turecek teaches methods of removing pathogens from biological samples, including blood products. (see pages 1-3).
Bitensky is drawn to a method of removing oxygen from the stored blood and thereby prolonging the storage life of the deoxygenated blood and Bitensky teaches that others have shown improvements the storage life of stored blood by maintaining a partial pressure of carbon dioxide gas in the blood at a low level, and concludes that the problems caused by the interaction of the oxygen and hemoglobin in the blood during storage should also be addressed (see abstract and col. 1 lines 45-59). Regarding claim 19, Bitensky teaches that packed red blood cells for which prolonged viability is desired can be depleted of white blood cells (leukocytes) and platelets (see col. 4 lines 5-10).
It would have been obvious to combine Fuchs with Turecek and Bitensky to deplete leukocytes, platelets and any pathogens from Fuchs’ blood product to obtain a packed red blood cell product. A person of ordinary skill in the art would have had a reasonable expectation of success in to removing any pathogens from Fuchs’ blood product because Turecek teaches pathogens can be removed from biological samples, including blood products. A person of ordinary skill in the art would have had a reasonable expectation of success in to depleting leukocytes and platelets from Fuchs’ blood product because Bitensky teaches that packed red blood cells for which prolonged viability is desired can be depleted of leukocytes and platelets. The skilled artisan would have been motivated to remove any pathogens from Fuchs blood product because Turecek teaches that it is useful to remove pathogens from biological samples, including blood products. The skilled artisan would have been motivated to deplete of leukocytes and platelets from Fuchs’ blood product because it would allow for Fuchs’ composition to remain a viable composition of red blood cells that could be used for continuous testing, and Bitensky teaches that packed red blood cells for which prolonged viability is desired can be depleted of leukocytes and platelets.
Claims 19, 22-28 land 36-37 limit to properties of the composition when it is stored, since the prior art suggest the instant composition, i.e. Fuchs’ product in view of Turecek and Bitensky for the reasons set forth above, the product would also implicitly have these functional properties. See M.P.E.P 2112.02.
Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. 
Applicant summarizes the claimed product. Applicant then highlights the deficiency statement pointing out that Yoshida does not explicitly teach each of the claimed features of the product. However, as stated above, the claimed product is obvious over the combination of the references. Specifically, with regard to the depletion of pathogens, platelets and leukocytes, the secondary references Turecek and Bitensky to deplete leukocytes, platelets and any pathogens from Yoshida’s blood product for the reasons stated above.
Applicant alleges that Yoshida does not explicitly teach that the O2 is less than 10 mmHg and that the CO2 is less than 5 mmHg in the product. However, as stated above Yoshida does explicitly teach that the O2 is less than 10 torr (mmHg) see for example section I of Materials and Methods, page 23, and Figure 1. Furthermore, as stated above, while Yoshida does not explicitly state that the CO2 in the composition is less than 5 mmHg, since Yoshida teaches their treatment “effectively removed CO2” from their product, it appears that Yoshida’s product has less than 5 mmHg CO2 remaining and is therefore either identical or an obvious variant of the claimed product. Furthermore, a person of ordinary skill in the art would have also had a reasonable expectation of success in reducing the CO2 to less than 5 mmHg because Yoshida teaches that the CO2 is effectively removed. The skilled artisan would have been motivated to reduce the CO2 to less than 5 mmHg because Yoshida teaches that the CO2 is effectively removed and Bitensky further teaches that it is useful for carbon dioxide gas in the blood at a low level for increase viability of blood cells. Therefore this argument is not persuasive. 
Applicant alleges that the secondary reference Turecek alone does not teach all of the claimed features. However, as stated above, the claimed product is obvious over Yoshida (or Fuchs) when taken in view of the secondary references Turecek and Bitensky. The rejection is not over any one reference alone. 
 Applicant highlights that Yoshida does not explicitly teach the properties of the composition when it is stored, as recited in claims 19, 22-28 land 36-37. However, as stated above, since the prior art suggest the instant composition, i.e. Yoshida’s product in view of Turecek and Bitensky for the reasons set forth above, the product would also implicitly have these functional properties. See M.P.E.P 2112.02.
Applicant highlights that the instant specification uses a different method of depleting oxygen and carbon dioxide compared to the Yoshida reference. However, as the claims are drawn to a product and not a method, Yoshida’s method of obtaining the product need not be identical to applicant’s exemplary method in the specification. 
Applicant then highlights the deficiency statement pointing out that Fuchs does not explicitly teach each of the claimed features of the product. However, as stated above, the claimed product is obvious over the combination of the references. Specifically, with regard to the depletion of pathogens, platelets and leukocytes to form a packed red blood cell prodcut, the secondary references Turecek and Bitensky to deplete leukocytes, platelets and any pathogens from Fuchs blood product, thereby resulting in a packed red blood cell product, for the reasons stated above.
Applicant highlights that Fuchs does not explicitly teach the properties of the composition when it is stored, as recited in claims 19, 22-28 land 36-37. However, as stated above, since the prior art suggest the instant composition, i.e. Fuchs’ product in view of Turecek and Bitensky for the reasons set forth above, the product would also implicitly have these functional properties. See M.P.E.P 2112.02.
Therefore these arguments are not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653